EXHIBIT 10.2
PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”)
is entered into on December 15, 2010, between AutoZone, Inc., a Nevada
corporation (the “Company”) and William C. Rhodes, III (the “Executive”). This
Agreement shall be effective as of the date on which the Company’s stockholders
approve the 2011 Equity Incentive Award Plan (the “Grant Date”), provided the
Executive is employed by the Company on such date.
WHEREAS, the Board has adopted the AutoZone, Inc. 2011 Equity Incentive Award
Plan (the “Plan”), subject to approval by the Company’s stockholders;
WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);
WHEREAS, Section 9.4 of the Plan provides for the issuance of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), pursuant
to Restricted Stock Unit awards (“Restricted Stock Units”);
WHEREAS, the Compensation Committee of the Board of Directors, appointed to
administer the Plan, has determined that it would be to the advantage and in the
best interest of the Company and its stockholders to grant to the Executive the
Restricted Stock Units as an inducement to the Executive to remain in the
service of the Company and to incentivize outstanding performance to generate
superior returns to the Company’s stockholders, and has advised the Company
thereof and instructed the undersigned officer to issue said Restricted Stock
Units, subject to approval of the Plan by the Company’s stockholders; and
WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in this Agreement or, if not defined herein, in
the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
Article I
Awards of Restricted Stock Units
Section 1.1 — Awards of Restricted Stock Units
For good and valuable consideration, on the Grant Date the Company hereby grants
to the Executive Restricted Stock Units for 25,000 shares of Common Stock upon
the terms and conditions set forth in this Agreement and the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
at the times and subject to the conditions set forth herein.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary anywhere else in this Agreement, the
Restricted Stock Units granted under this Agreement are subject to the terms,
definitions and provisions of this Agreement and the Plan, which is incorporated
herein by reference.
Section 1.2 — Consideration to Company
In consideration for the grant of Restricted Stock Units provided for in this
Agreement, the Executive agrees to render faithful and efficient services to the
Company or to any Subsidiary. Nothing in this Agreement or in the Plan shall
confer upon the Executive any right to continue in the service of the Company or
any Subsidiary or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which rights are hereby expressly reserved, to
discharge or terminate the services of the Executive at any time for any reason
whatsoever, with or without cause, except as expressly provided otherwise in a
written agreement between the Company or a Subsidiary and the Executive.
Article II
Earning and Payment
Section 2.1 — Earning of Restricted Stock Units
(a) Subject to Section 2.2 hereof, the Restricted Stock Units shall be earned as
follows
(i) One hundred percent (100%) of the Restricted Stock Units shall be earned
either (A) on the date on which the Company’s Common Stock achieves a Fair
Market Value equal to or greater than $461.12 per share for five (5) consecutive
trading days (the “Share Value Performance Condition”) at any time during the
period beginning October 1, 2010 and ending on (and including) October 1, 2015
or (B) the Company achieves a Diluted Earnings Per Share equal to or greater
than $29.94 (the “EPS Performance Condition”) on the last day of any fiscal year
during the period beginning October 1, 2010 and ending on (and including) August
29, 2015; or
(ii) In the event that neither the Share Value Performance Condition nor the EPS
Performance Condition is met on or before October 1, 2015, eighty percent (80%)
of the Restricted Stock Units shall be earned if the Share Value Performance
Condition is satisfied during the period beginning October 1, 2010 and ending on
(and including) October 1, 2016 or the EPS Performance Condition is satisfied
during the period beginning October 1, 2010 and ending on (and including)
August 27, 2016.
(b) For purposes of this Agreement, “Diluted Earnings Per Share” shall be the
Company’s Diluted Earnings Per Share as stated on the Company’s audited
financial statements with respect to any fiscal year, as adjusted for any
changes in accounting principles from those in effect on August 28, 2010 and
with respect to any fiscal year which shall contain fifty-three (53) weeks
adjusted to reflect a fifty-two (52) week year.

 

 



--------------------------------------------------------------------------------



 



2.2 — Vesting of Earned Awards
(a) Any Restricted Stock Units which have been earned pursuant to Section 2.1
shall vest immediately upon the earliest to occur of the following dates on or
after the date on which they have been earned: (i) October 1, 2015,
(ii) October 1, 2016 or (iii) the date of the Executive’s termination of
employment with the Company by reason of a termination by the Company without
Cause (as defined below) or due to the Executive’s death or Disability (as
defined below).
(b) Any Restricted Stock Units which have been not earned pursuant to
Section 2.1 hereof as of the date on which the Executive’s employment with the
Company terminates for any reason shall not be vested.
(c) For purposes of this Agreement, (i) “Cause” shall mean the Executive’s
willful engagement in conduct which is demonstrably or materially injurious to
the Company, monetarily or otherwise; provided, however, no act or failure to
act will be considered “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company and (ii) “Disability” shall
mean a determination by the Company that the Executive is “totally disabled,” as
that term is defined in the Company’s long term disability plan as in effect
from time.
2.3 — Payment of Vested Restricted Stock Units
(a) Unless the Executive has elected to defer the payment of shares of Common
Stock with respect to the Restricted Stock Units in accordance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), all of the
Executive’s Restricted Stock Units which are then vested pursuant to
Sections 2.1 and 2.2 hereof shall be paid in shares of Common Stock as soon as
practicable after the earliest to occur of the following dates on or after the
date on which they are vested: (i) October 1, 2015, (ii) October 1, 2016 or
(iii) the date of the Executive’s termination of employment by the Company
without Cause or due to the Executive’s death or Disability, provided that such
termination of employment constitutes a “separation from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).
(b) Notwithstanding anything to the contrary in this Agreement, no Restricted
Stock Unit shall be paid to the Executive pursuant to Section 2.3(a) hereof
during the six (6)-month period following the Executive’s Separation from
Service if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any of the Executive’s
Restricted Stock Units is delayed as a result of the previous sentence, then on
the first business day following the end of such six (6)-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of the
Executive’s death), such Restricted Stock Units shall be paid in shares of
Common Stock.
(c) All payments made in shares of Common Stock shall be made by the Company in
the form of whole shares of Common Stock, and any fractional share shall be paid
in cash in an amount equal to the value of such fractional share determined
based on the Fair Market Value as of the date immediately prior to such payment.
(d) The time of payment of the Restricted Stock Units under this Agreement may
not be changed except as may be permitted by the Administrator in accordance
with Section 409A of the Code and the applicable Treasury Regulations
promulgated thereunder.

 

 



--------------------------------------------------------------------------------



 



2.4 — Restricted Stock Units Not Transferable
During the lifetime of the Executive, the Restricted Stock Units may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Common Stock
underlying the Restricted Stock Units have been issued, and all restrictions
applicable to such shares of Common Stock have lapsed. The Restricted Stock
Units and any interest or right therein shall not be liable for the debts,
contracts or engagements of the Executive or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.
2.5 — Tax Withholding
Notwithstanding anything to the contrary in this Agreement, the Company shall be
entitled to require payment by the Executive of any sums required by applicable
law to be withheld with respect to the grant of Restricted Stock Units or the
issuance of shares of Common Stock, as applicable. Such payment shall be made by
deduction from other compensation payable to the Executive or, in the sole
discretion of the Executive, may include:
(i) Cash or check;
(ii) Surrender of shares of Common Stock (including, without limitation, shares
of Common Stock otherwise issuable under the Restricted Stock Units) held for
such period of time as may be required by the Administrator in order to avoid
adverse accounting consequences and having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; or
(iii) Through the delivery of a notice that the Executive has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
under the Restricted Stock Units, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).
The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to the Executive or the Executive’s legal representative
or enter such share of Common Stock in book entry form unless and until the
Executive or the Executive’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of the Executive resulting from the grant of the Restricted
Stock Units or the issuance of shares of Common Stock.

 

 



--------------------------------------------------------------------------------



 



2.6 — Adjustments Upon Specified Events
Upon the occurrence of certain events relating to the Common Stock contemplated
by Section 13.2 of the Plan (including, without limitation, an extraordinary
cash dividend on such Common Stock), the Administrator shall make such
adjustments the Administrator deems appropriate in the number of Restricted
Stock Units then outstanding and the number and kind of securities that may be
issued in respect of the Restricted Stock Units. The Executive acknowledges that
the Restricted Stock Units are subject to amendment, modification and
termination in certain events as provided in this Agreement and Section 13.2 of
the Plan.
Article III
Miscellaneous
3.1 — Administration
The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon the Executive,
the Company and all other interested persons. No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units.
3.2 — Binding Agreement
Subject to the limitation on the transferability of the Restricted Stock Units
contained herein, this Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.
3.3 — Conditions to Issuance of Stock Certificates
Shares of Common Stock which are paid in settlement of Restricted Stock Units
may be either previously authorized but unissued shares, treasury shares of
shares purchased on the open market. The shares of Common Stock issued pursuant
to this Agreement shall be held in book entry form and no certificates shall be
issued therefor; provided, however, that certificates may be issued for shares
of Common Stock issued pursuant to this Agreement at the request of the holder
and in accordance with the charter and bylaws of the Company, as amended or
supplemented from time to time. The Company shall not be required to issue such
shares in book entry or certificated form prior to fulfillment of all of the
following conditions:
(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;
(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and
(d) To the extent that the Executive has elected to pay withholding taxes in
cash pursuant to Section 2.5 hereof, the receipt by the Company of full payment
for such shares.

 

 



--------------------------------------------------------------------------------



 



The Company will use commercially reasonable efforts to satisfy all of the
foregoing conditions on or prior to the date when any payment of the Restricted
Stock Units is to be made to the Executive pursuant to Section 2.3(a) or
(b) hereof (and, if any of the foregoing conditions remain unsatisfied as of
such date, the Company will use commercially reasonable efforts to satisfy such
conditions as promptly as reasonably practicable).
In the event that the Company delays a payment in settlement of Restricted Stock
Units because it reasonably determines that the issuance of shares of Common
Stock in settlement of Restricted Stock Units will violate federal securities
laws or other applicable law, such payment shall be made at the earliest date at
which the Company reasonably determines that the making of such payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii). The Company shall not delay any payment if such delay will
result in a violation of Section 409A of the Code.
3.4 — Notices
Any notice to be given by the Executive under the terms of this Agreement shall
be addressed to the Secretary of the Company (or, in the event that the
Executive is the Secretary of the Company, then to the Company’s non-executive
Chairman of the Board or Lead Director). Any notice to be given to the Executive
shall be addressed to him at his home address on record with the Company. By a
notice given pursuant to this Section 3.4, either party may hereafter designate
a different address for notices to be given to him. Any notice which is required
to be given to the Executive shall, if Executive is then deceased, be given to
the Executive’s personal representative if such representative has previously
informed the Company of his or her status and address by written notice under
this Section 3.4. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed as set forth above or upon confirmation of delivery by a
nationally recognized overnight delivery service.
3.5 — Rights as Stockholder
Except as otherwise provided herein, the holder of the Restricted Stock Units
shall not have any of the rights of a stockholder with respect to the Restricted
Stock Units until shares of Common Stock are paid to him in settlement of such
Restricted Stock Units.
3.6 — Conformity to Securities Laws
The Executive acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of all applicable federal
and state laws, rules and regulations (including, but not limited to the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation the applicable exemptive conditions of Rule 16b-3) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Restricted Stock Units granted, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Restricted Stock
Units shall be deemed amended to the extent necessary to conform to such laws,
rules and regulations.

 

 



--------------------------------------------------------------------------------



 



3.7 — Amendments, Suspension and Termination
To the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board; provided that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Restricted Stock Units in any material
way without the prior written consent of the Executive.
3.8 — Successors and Assigns
The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth in Section 2.4, this Agreement shall be binding upon the
Executive and his or her heirs, executors, administrators, successors and
assigns.
3.9 — Limitations Applicable to Section 16 Persons
Notwithstanding any other provision of the Plan or this Agreement, if the
Executive is subject to Section 16 of the Exchange Act, the Plan, the Restricted
Stock Units, and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
3.10 — Entire Agreement
The Plan and this Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Executive with respect to the subject matter hereof.
3.11 — Section 409A
To the extent that the Administrator determines that any Restricted Stock Units
may not be exempt from or compliant with Section 409A of the Code, the
Administrator may amend this Agreement in a manner intended to comply with the
requirements of Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”) or an exemption therefrom
(including amendments with retroactive effect), or take any other actions as it
deems necessary or appropriate to (i) exempt the Restricted Stock Units from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Restricted Stock Units, or (ii) comply with the requirements
of Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with the provisions of Section 409A. Notwithstanding anything
herein to the contrary, the Executive expressly agrees and acknowledges that in
the event that any taxes are imposed under Section 409A in respect of any
compensation or benefits payable to the Executive, then (A) the payment of such
taxes shall be solely the Executive’s responsibility, (B) neither the Company
nor any of its past or present directors, officers, employees or agents shall
have any liability for any such taxes and (C) the Executive shall indemnify and
hold harmless, to the greatest extent permitted under law, each of the foregoing
from and against any claims or liabilities that may arise in respect of any such
taxes.

 

 



--------------------------------------------------------------------------------



 



3.12 — Limitation on the Executive’s Rights
Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Executive shall have only the rights of a general unsecured creditor
of the Company with respect to amounts credited and benefits payable, if any,
with respect to the Restricted Stock Units, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor with respect to
Restricted Stock Units, as and when payable hereunder.
3.13 — Not a Contract of Service Relationship
Nothing in this Agreement or in the Plan shall confer upon the Executive any
right to serve or continue to serve as an Employee, Consultant or member of the
Board.
3.14 — Clawback
To the extent required by applicable law, any applicable securities exchange
listing standards or any clawback policy adopted by the Company from time to
time, the Restricted Stock Units and amounts paid or payable pursuant to or with
respect to the Restricted Stock Units shall be subject to clawback as determined
by the Administrator.
3.15 — Governing Law
This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Nevada without regard to conflicts of laws
thereof.
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

            AUTOZONE, INC.,
a Nevada corporation
      By:   /s/ Timothy W. Briggs       Name:   Timothy W. Briggs       Title:  
Senior Vice President, Human Resources           By:   /s/ Harry L. Goldsmith   
    Name:   Harry L. Goldsmith       Title:   Executive Vice President, General
Counsel and Secretary  

     
EXECUTIVE
   
 
   
/s/ William C. Rhodes, III
 
William C. Rhodes, III
   

 

 